Case: 1:17-cv-00834-MRB Doc #: 78-2 Filed: 02/17/21 Page: 1 of 1 PAGEID #: 599

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
AT CINCINNATI
ALYSSA PORTNOY & DARLENE
PORTNOY, |
| Case No.: 1:17-cv-00834-MRB
Plaintiffs, | Hon. Judge Michael R. Barrett
v.
NATIONAL CREDIT SYSTEMS, INC., |
ET AL.,

Defendants.

NATIONAL CREDIT SYSTEMS, INC.’S RESPONSES TO
PLAINTIFF’S REQUESTS TO PRODUCE

Pursuant to the Federal Rules of Civil Procedure, National Credit Systems, Inc.,
(hereinafter, the “Defendant’”), hereby submits its responses to the Requests to Produce
(“Requests”), propounded by ALYSSA PORTNOY & DARLENE PORTNOY (hereinafter, the
Plaintiffs”),

GENERAL OBJECTIONS

li Defendant generally objects to all of Plaintiffs’ Requests to the extent that the
Requests call for documents or documents protected by the attorney-client privilege, the attorney
work product doctrine, and/or any other applicable privilege or protection. To the extent that a
Request calls for privileged and /or protected documents or documents, Defendant objects and will
not produce such documents or documents but will produce a privilege log.

2: To the extent that Defendant, pursuant to any Request propounded by Plaintiffs,
produces a document which any party may later claim is privileged or which any party
characterizes as privileged, it is understood that such production does not constitute a waiver of

the applicable privilege or protection.
